Citation Nr: 1135533	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for cervical spondylosis.

2.  Entitlement to an evaluation in excess of 20 percent for cervical radiculopathy of the right upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for tension headaches.

4.  Entitlement to service connection, to include on a secondary basis, for depression.

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim for service connection of depression and a TDIU, as well as n evaluations in excess of 20 percent for cervical spondylosis and in excess of 10 percent for tension headaches.  In an August 2007 rating decision, the RO granted a separate 20 percent evaluation for cervical radiculopathy of the right upper extremity.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded VA examinations regarding the severity of her service-connected cervical spondylosis, cervical radiculopathy of the right upper extremity and tension headaches in August 2005.  The Veteran's representative desires that these claims be remanded to afford the Veteran a new VA examination.  The representative asserts that the evidence "is not current and ... does not provide accurate information of the present nature and extent" of the Veteran's disabilities.  

In this regard, the Board notes that when it is asserted that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared. VAOPGCPREC 11-95 (April 7, 1995).  

On its face, the representative's request for a new examination would appear without merit as the assertion is that the evidence is inadequate due to the passage of time, rather than that the Veteran's service-connected disabilities have increased in severity since her last examination.  Id.  However, the Board notes that in an October 2007 statement the Veteran indicated that over the past 2 years she had had cortisone injections for her cervical spine condition and related radiculopathy.  Moreover, she indicated that her headaches had increased in severity and frequency.  Accordingly, as it appears that the Veteran's cervical spondylosis, cervical radiculopathy of the right upper extremity and tension headaches may have increased in severity since her last VA examination, further examination is appropriate. Id.  

With respect to her claim for service connection of depression, the Veteran was also afforded a VA examination in August 2005.  The report of this examination contains a negative etiological opinion.  In particular, it relates the Veteran's diagnosed depression to the death of her mother a few years prior, largely based upon the fact that the examiner noted that the Veteran first began feeling depressed after her mother's death.  The examination report notes that the "chart," including computerized data were reviewed by the examiner, but does not indicate that the entire claims file was reviewed.  

In a subsequently dated statement, the Veteran expressed concern with the VA psychiatric examination.  She related that the VA examiner did not correctly portray her provided history and highlighted a private treatment record that noted an assessment of depression suggested to be related to her cervical spine conditions.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  

Despite the Veteran's complaints regarding the manner in which the examiner portrayed her provided history, the Board finds that the VA examination is inadequate as it was not based upon a full review of the claims file and pertinent medical evidence.  From a review of the examination report, it is clear that the examiner did not review all of the pertinent medical evidence of record.  The examination report was clearly rendered based solely on the Veteran's history, which she has questioned the accuracy of.  Accordingly, further examination is necessary to decide this claim.  Id.  

Lastly, the Board notes that Veteran's claim for a TDIU is inextricably intertwined with the claims remanded herein, because an increase in the evaluation of her disabilities or a grant of service connection for depression could lead to an award of a TDIU.  See 38 C.F.R. § 4.16.  Therefore, a decision on the claim for entitlement to a TDIU, will be deferred pending action on these claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination conducted by a medical professional, to include a complete physical examination, in order to determine the current severity of her service-connected and cervical spondylosis, cervical radiculopathy of the right upper extremity and tension headaches.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

The examination report should specifically state the degree of disability present in the Veteran's and cervical spine and her current range of motion in this spinal segment, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected cervical spondylosis should be discussed, particularly any such abnormality of the right upper extremity and the examiner is asked to quantify any paralysis as incomplete moderate paralysis, incomplete severe paralysis or complete paralysis.  

With respect to the Veteran's tension headaches, the examiner is asked to detail the frequency and severity thereof, in particular the frequency of any prostrating episodes.

The clinician should also discuss how the Veteran's disabilities impact her daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any psychiatric disability, to include depression.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to her service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any psychiatric disability, if diagnosed, to include depression, is attributable to service.  

If the examiner answers the question in the negative, i.e. that any diagnosed psychiatric disorder, to include depression, is less likely than not attributable to service, the examiner is asked to address whether the Veteran's cervical spondylosis, cervical radiculopathy of the right upper extremity and tension headaches has/have chronically worsened any diagnosed psychiatric disorder, to include depression, beyond the normal progression thereof.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.




	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

